Title: To John Adams from Jabez Bowen, 27 July 1785
From: Bowen, Jabez
To: Adams, John


          
            Sir
            Providence Rhode Island July 27. 1785
          
          I am Requested by John Low Esqr. a Respectable Citizen of this State to make application for the Release of his Son Richard Low, who was taken in the Year 1776, on Board a Marchant Vessell and was sent to the East Indies. in January 1784. he was on Board the Defence of Seventy Four Guns at Bombay many more of our poor Country men are in the same situation. so that I suppose that a general application would be verry servisable and necessary.
          I am informed that in the Year 1775 their was a Ballance of three thousand pounds Sterling due to the Colony of Rhode Island. that Money; had been stopped by Orders from the Minister, to Reimburse Dor. Moffatt—Martin Howard, Esqr. &c. for Damages they sustained at the Time of the Stamp Act. on the Colony takeing the matter up, and Remonstrating to the Ministry on their detaning the propertily of the Colony, the Ballance never was broke upon, but now appears fairly due by the Treasury Books. Divers applications have been made by the Loyalists that lost property in this State to procure Orders from the Minister to Draw the said Ballance out of the Treasury but all to no purpose. you would do a verry acceptable service to this State if you would be so kind as Enquire into the above, and also to know if a Bill or Bills should be drawn for the same, wheather they would be paid; By renewing our former Trade with Great-Brittain there is a large Debt due from America. By the Acts of Parlement and other New Commercial Regulations. Brittain has put it quite out of our power, to discharge the Debt in any other way than by Remitting Cash. this has been the Case to such a Degree that we find it verry difficult to raise Money for Marketing and other small Domestick uses. verry great Complaints among the Farmers for want of Money to pay their Taxes, and Business, of every kind stagnated.
          If the British will not permitt us to send our Oil Duty free; I think the New England States cannot make payment for the Debts already contracted. neighther will they be so unwise as to Contract new ones; so that we shall be gradually disconnected. who will loose or who gain by this alteration, Time only must discover. this I infer that we American must be more Frugal, and bend our Force to promote Arts and Manufactorys among our selves.
          Your Old Friend Govr. Hopkins Departed this Life on the 13th of this Instant in the 79th Year of his Age, he Dy’d as he Lived The Firm Zelous Patriot. and Friend to the Liberties of Mankind.
          I wish you to Pardon the Length of this Letter, (and (tho’ unknown) Beleve that I am Your Excellencys Most / Obedient and verry Humb Servant.
          
            Jabez BowenDep-Govr. Rd Island.
          
        